Citation Nr: 0311555	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  99-15 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for double vision.

4.  Entitlement to service connection for memory loss.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for slurred speech.

7.  Entitlement to service connection for loss of balance.

8.  Entitlement to service connection for left sided 
paralysis.

9.  Entitlement to service connection for high blood 
pressure.

10.  Entitlement to service connection for erectile 
dysfunction.

11.  Entitlement to service connection for bleeding behind 
eyes.

12.  Entitlement to service connection for chronic headaches.

13.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from September 1957 to May 
1959.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a June 1999 decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This case was before the Board in June 2002 at 
which time the Board conducted further development of the 
claims pursuant to 38 C.F.R. § 19.9(a)(2).


FINDINGS OF FACT

1.  The veteran's exotropia and diplopia stem from his in-
service head injury.

2.  Service connection for headache, as a manifestation of 
the veteran's brain disease, has already been established and 
compensated for, and there is no "controversy" or 
justiciable issue" currently before the Board.

3.  Service connection for memory loss, as a manifestation of 
the veteran's brain disease, has already been established and 
compensated for, and there is no "controversy" or 
justiciable issue" currently before the Board.


CONCLUSIONS OF LAW

1.  Exotropia and diplopia were incurred during active 
service.  38 U.S.C.A. § 1110, 5107(b) (West 2002).

2.  The claim of entitlement to service connection for 
headaches is dismissed due to the absence of a controversy at 
issue.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 4.14, 
4.124a, 4.126, 4.130, Diagnostic Codes 8045 and 9304 (2002).

3.  The claim of entitlement to service connection for memory 
loss is dismissed due to the absence of a controversy at 
issue.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 4.14, 
4.130, Diagnostic Code 9304 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection - double vision

The veteran claims entitlement to service connection for 
"double vision" as a result of an in-service automobile 
accident.  Briefly summarized, his service medical records 
incurred traumatic injury to the left side of the head in 
January 1959.  His injuries included traumatic injury to the 
left eye.  His Medical Board Report, dated May 1959, included 
the following diagnosis:

Heterotropia, compound, partial, minimal, 
progressively improving, secondary to trauma 
to head, manifested by transient and 
infrequent diplopia; No diplopia on industrial 
motor field test.

Post-service, the veteran complained of intermittent episodes 
of double vision, particularly when looking downward to the 
left.  In October 2002, a VA opthalmalogist reviewed the 
claims folder and provided opinion that the veteran 
manifested current disabilities of exotropia and diplopia 
which are as least as likely as not related to his head 
injury in service.  Diplopia is double vision.  See generally 
Dean v. Brown, 8 Vet. App. 449, 451 (1995).  Exotropia is a 
form of strabismus in which there is permanent deviation of 
the visual axis of one eye away from that of the other, 
resulting in diplopia and is also called divergent or 
external strabismus.  Dorland's Illustrated Medical 
Dictionary, p. 596, (27th ed. 1988).  There is no opinion to 
the contrary.  See Hanson v. Derwinski, 1 Vet. App. 512 
(1991) (a claimant is entitled to service connection where 
he/she submits supportable medical opinion of an etiological 
relationship that is unrebutted by other medical opinion of 
record).  Accordingly, the Board concludes from this evidence 
that the veteran's exotropia and diplopia stem from his in-
service head injury.

II.  Service connection - chronic headaches

The veteran argues that he is entitled to service connection 
for chronic headaches.  His service medical records indeed 
show treatment for headaches which, according to a VA 
examination report dated July 1959, were a residual of his 
traumatic head injury.  VA's Schedule for Rating Disabilities 
provides the following criteria for rating "Brain disease 
due to trauma":

Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated as 
10 percent and no more under diagnostic code 
9304.  This 10 percent rating will not be 
combined with any other rating for a 
disability due to brain trauma.  Ratings in 
excess of 10 percent for brain disease due to 
trauma under diagnostic code 9304 are not 
assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain 
trauma.

38 C.F.R. § 4.124a, Diagnostic Code 8045 (2002).

In this case, the RO has granted a higher 30 percent rating 
for chronic brain syndrome associated with trauma under 
Diagnostic Code 9304.  His symptom of heachache is subsumed 
in this 30 percent rating, and a separate evaluation would 
violate the rule against pyramiding.  38 C.F.R. § 4.14 
(2002).  See also 38 C.F.R. § 4.126(d) (2002) (when a single 
disability has been diagnosed as a physical condition and a 
mental disorder, the disability is evaluated according to the 
dominant, or more disabling, aspect of the condition).  As 
service connection for headache, as a manifestation of his 
brain disease, has already been established and compensated 
for, there is no "controversy" or justiciable issue" 
currently before the Board.  The claim, therefore, must be 
dismissed.  38 U.S.C.A. § 7105(d) (West 2002).  See Shoen v. 
Brown, 6 Vet. App. 456, 457 (1994); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

In so deciding, the Board notes that the decision to dismiss 
this claim solely involves a question of law.  In such 
circumstances, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) are not applicable and need not 
be considered.  38 C.F.R. § 3.159(d)(1) (2002).  See 
generally Smith (Claudus) v. Gober, 14 Vet. App. 227, 231-32 
(2000); Turner v. Gober, 14 Vet. App. 224 (2000) (per curiam 
order); White v. Principi, 243 F. 3d 1378 (Fed. Cir. 2001).

III.  Service connection - memory loss

The veteran also argues that he is entitled to service 
connection for memory loss.  His May 1959 Medical Board 
Report noted his "memory difficulty" as a symptoms of his 
brain contusion.  His current 30 percent rating under 
Diagnostic Code 9304 for "Dementia due to head trauma" 
specifically contemplates the symptom of memory loss in the 
schedular criteria.  38 C.F.R. § 4.130, Diagnostic Code 9304 
(2002).  See generally 38 C.F.R. § 4.14 (2002).  As service 
connection for memory loss, as a manifestation of his brain 
disease, has already been established and compensated for, 
there is no "controversy" or justiciable issue" currently 
before the Board.  The claim, therefore, must be dismissed.  
38 U.S.C.A. § 7105(d) (West 2002).  See Shoen, 6 Vet. App. at 
457; Sabonis, at 430.  The provisions of the VCAA are not 
applicable and need not be considered.  38 C.F.R. 
§ 3.159(d)(1) (2002).  See generally Smith, 14 Vet. App. at 
231-32; Turner, 14 Vet. App. 224 (2000) (per curiam order); 
White, 243 F. 3d 1378 (Fed. Cir. 2001).


ORDER

Service connection for exotropia and diplopia is granted.

The claim of entitlement to service connection for headache 
is dismissed.

The claim of entitlement to service connection for memory 
loss is dismissed.


REMAND

As indicated in the Introduction, the Board conducted 
additional development of the claim, pursuant to 38 C.F.R. 
§ 19.9(a)(2), in June 2002.  The development conducted by the 
Board has been completed and, pursuant to a recent decision 
by the Federal Circuit Court of Appeals, the case must be 
remanded to the RO for review of the evidence in the first 
instance.  Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).

On review of the record, the Board notes that it is unclear 
as to whether the veteran  alleges that his conditions of 
bilateral hearing loss, slurred speech, loss of balance, left 
sided paralysis, high blood pressure, and erectile 
dysfunction were incurred in service, or alternately, are 
proximately due to service connected chronic brain syndrome 
associated with trauma.  The RO should clarify the veteran's 
claims and, thereafter, provide him with notice that complies 
with the provisions of 38 U.S.C.A. § 5103.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should clarify with the veteran 
whether he seeks service connection 
bilateral hearing loss, slurred speech, 
loss of balance, left sided paralysis, 
high blood pressure, and erectile 
dysfunction on a direct basis and/or as 
secondary to service connected chronic 
brain syndrome associated with trauma.

2.  Following clarification of the 
veteran's allegations, the RO should 
provide the veteran with notice which 
complies with the provisions of 
38 U.S.C.A. § 5103.  The RO must also 
review the claims file and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102 and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).

3.  Thereafter, the RO should readjudicate 
the claims on appeal.  If any claim 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



